Dismissed and Memorandum Opinion filed July 3, 2012.




                                          In The

                          Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00464-CR
                                  NO. 14-12-00465-CR
                                    ____________

                           MONDRE KETCHUM, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 338th District Court
                                Harris County, Texas
                      Trial Court Cause Nos. 1314068 & 1314266


                          MEMORANDUM OPINION

       Appellant entered guilty pleas to two counts of aggravated robbery with a deadly
weapon. In accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant in each case to confinement for 25 years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se notice of
appeal. We dismiss the appeal.

       The trial court entered certifications of the defendant’s right to appeal in which the
court certified that these are plea bargain cases, and the defendant has no right of appeal.
See Tex. R. App. P. 25.2(a)(2). The trial court’s certifications are included in the records
on appeal.    See Tex. R. App. P. 25.2(d).        The records support the trial court’s
certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

       Accordingly, we dismiss the appeals.


                                      PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                              2